         Case 2:18-cv-00062-RSB-BWC Document 35 Filed 10/21/19 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF GEORGIA
                                     BRUNSWICK DIVISION

UNITED STATES OF AMERICA,                                   )
                                                            )
                            Plaintiff,                      )
                                                            )    Civil Action No. 2:18-cv-62-RSB-BWC
           v.                                               )
                                                            )
HERCULES LLC,                                               )
                                                            )
                            Defendant.                      )

         HERCULES LLC’S REPLY BRIEF IN SUPPORT OF THE UNITED STATES’
               UNOPPOSED MOTION TO ENTER CONSENT DECREE

           Pursuant to Local Rule 7.6, Defendant Hercules LLC (“Hercules”) respectfully submits

this Reply Brief in Support of the United States’ Unopposed Motion to Enter Consent Decree

(“Unopposed Motion”).1 Hercules files this Reply Brief to reiterate its support for moving

forward with the work required under the proposed Consent Decree (“CD”) and to raise several

issues for the Court’s consideration in light of the Brief of Amici Curiae City of Brunswick and

Glynn County Opposing the Consent Decree (“Amici Brief”).2

           By way of background, under the Comprehensive Environmental Response,

Compensation and Liability Act, 42 U.S.C. (“CERCLA”) §§ 9601 et seq., Congress has given to

the United States Environmental Protection Agency (“EPA”) the authority to make

administrative decisions regarding remedial actions to address releases of hazardous substances

to the environment. CERCLA requires EPA to give the opportunity for public input into its




1
  Doc. 25. While the Amici now oppose entry of the Consent Decree, Hercules refers to the United States’ Motion
as the “Unopposed Motion,” consistent with how it was styled when filed with the Court.
2
    Amici Brief, Doc. 34.


                                                       1
         Case 2:18-cv-00062-RSB-BWC Document 35 Filed 10/21/19 Page 2 of 10



proposed decisions. EPA met the requirements for public input regarding its proposed interim

remedy prior to making its decision, and the Amici participated fully in this process.

           The standard of review of a proposed Consent Decree was discussed fully in the Brief of

the United States in support of its Motion for Entry of the Consent Decree and in Hercules’ Brief

in Support of that Motion. The standard is restated below to provide necessary context for

Hercules’ response to the Amici’s arguments.

           A.       The Consent Decree is Fair, Reasonable, Adequate and Consistent with
                    CERCLA’s Objectives.

           In reviewing the CD, the Court must satisfy itself that the proposed settlement is

reasonable, fair, and consistent with the statutory purposes of CERCLA.3 As discussed in detail

in the United States’ Unopposed Motion and in Hercules’ Brief in Support (“Supporting Brief”),

the proposed CD meets this standard:

                   The CD requires Hercules to implement an interim remedy for a small part of the

Terry Creek Dredge Spoil Areas/Hercules Outfall Site in Brunswick, Georgia (the “Site”). The

interim remedy requires remediation of an outfall ditch referred to as “Operable Unit 1” (“OU1”)

of the Site. The outfall ditch is located on property owned by Hercules. EPA’s selected interim

remedy, when implemented, will eliminate potential exposure pathways to toxaphene-impacted

sediment in the outfall ditch by rerouting surface water flows into a newly constructed, concrete

lined conveyance structure, removing sediment from the existing ditch to facilitate construction

of the new ditch, and backfilling the existing ditch with clean soil.4 This remedy will isolate



3
  See, e.g., City of Fort Lauderdale, 81 F. Supp. 2d at 1350; United States v. Bay Area Battery, 895 F. Supp. 1524,
1528 (N.D. Fla. 1995) (citing United States v. Cannons Eng’g Corp., 899 F.2d 79, 85 (1st Cir. 1990)); United States
v. George A. Whiting Paper Co., 644 F.3d 368, 372 (7th Cir. 2011); United States v. Coeur d’Alenes Co., 767 F.3d
873, 876 (9th Cir. 2014).
4
    IROD, Doc. 3-3 at 11, 22, 61.


                                                         2
         Case 2:18-cv-00062-RSB-BWC Document 35 Filed 10/21/19 Page 3 of 10



sediments in the existing ditch approximately 10 feet below the ground surface, prevent exposure

to potential receptors, and prevent future migration of sediment from the ditch into the adjacent

creek system.5

                   The CD requires Hercules to conduct monitoring before, during, and after

construction to ensure that the interim remedy is protective of human health and the

environment.6 EPA conducts reviews of effectiveness every five years. If the remedy is not

effective, paragraph 62 of the CD expressly allows EPA to require additional remedial measures

for the Site.7

                   The CD requires Hercules to fully bear the cost of designing, constructing, and

monitoring the interim remedy. In addition to funding the work itself, Hercules must reimburse

all of the United States’ outstanding past response costs associated with the Site, and all of its

future response costs to be incurred in connection with the CD.8

                   The settlement itself also promotes the efficient use of government resources by

obtaining the best-case litigation outcome for the United States while avoiding the costs and

delay associated with protracted litigation.9

           B.       The Amici Brief Focuses Exclusively on EPA’s Selected Remedy and
                    Provides No Basis for Rejecting the Consent Decree.

           In their brief, the Amici ask the Court to reject the proposed CD, not because they object

to any particular term or condition of the CD itself, but because they object to the interim remedy


5
    IROD, Doc. 3-3 at 39.
6
    CD, Doc. 3-1, ¶¶ 6.a, 15, 29, 30.
7
    CD, Doc. 3-1, ¶ 62.
8
    CD, Doc. 3-1, ¶¶ 29, 30.
9
    Doc. 25 at 10-11; Doc. 29 at 5.


                                                     3
         Case 2:18-cv-00062-RSB-BWC Document 35 Filed 10/21/19 Page 4 of 10



that EPA has selected and with which the State of Georgia has concurred.10 These same

objections were raised during the 75-day public comment period on the Proposed Plan for OU1,

and again during the 120-day public comment period for the proposed CD. Thus, contrary to the

Amici’s suggestion that these comments and concerns “have gone unanswered,”11 EPA in fact

carefully considered and responded to each of them twice now, including in the 78-page

response-to-comment document attached as Exhibit 2 to the Unopposed Motion.12 The Amici

simply disagree with EPA’s decision, which was made in accordance with the authority given to

it by Congress.

           In connection with that delegation of authority, CERCLA specifically prohibits any

challenges to an EPA-selected remedy until “after a remedial action is actually completed.”13 In

selecting the interim remedy for the outfall ditch, EPA evaluated the relative performance of 11

different potential remedial alternatives in relation to the nine evaluation criteria specified in the

National Contingency Plan, 40 C.F.R. Part 300 (“NCP”). In the Interim Record of Decision

(“IROD”) for OU1, EPA exercised the authority granted it by Congress when it made the

statutory determination that the selected interim remedy “is protective of human health and the

environment,” and “provides the best balance of tradeoffs among the other alternatives with

respect to pertinent criteria, given the limited scope of action.”14 The Court must give deference



10
  See, e.g., Amici Brief, Doc. 34 at 2 (arguing that the Court should reject the CD because it “proposes a remedy
that is plainly inadequate”); IROD, Doc. 3-3 at 57 (referencing State of Georgia’s concurrence); CD, Doc. 3-1, ¶ I
(same).
11
     Amici Brief, Doc. 34 at 4.
12
     Doc. 25 at 17-32 & Ex. 2.
13
  42 U.S.C. § 9613(h). See also Broward Gardens Tenants Ass’n v. EPA, 311 F.3d 1066, 1072-74 (11th Cir. 2002);
Alabama v. EPA, 871 F.2d 1548, 1557 (11th Cir. 1989).
14
     IROD, Doc. 3-3 at 11, 59.


                                                         4
         Case 2:18-cv-00062-RSB-BWC Document 35 Filed 10/21/19 Page 5 of 10



to this determination, which was made in full compliance with CERCLA, the remedy selection

process set forth in the NCP, and EPA guidance.15 Thus, while the Amici may disagree with

EPA’s evaluation and its ultimate remedy selection, neither they nor the Court may substitute

their views for EPA’s determination.

           Finally, many of the Amici’s concerns appear to be based on critical misconceptions

concerning current and future risk at the Site, the potential impacts of EPA’s selected interim

remedy on future redevelopment opportunities at the Site, and Hercules’ commitment to making

progress at the Site. These include:

           1.       The suggestion that during the pendency of the proposed CD, new information

was developed indicating that “weathered toxaphene is many orders of magnitude more toxic

than the ‘technical toxaphene’ . . . .”16 This and other statements to this effect in the Amici Brief

are incorrect. They appear to rely on a misstatement by Dr. Peter deFur, the former technical

advisor to the Glynn Environmental Coalition (“GEC”), with respect to his misinterpretation of

EPA’s National Center for Environmental Assessment (“NCEA”) Provisional Peer-Review

Toxicity Values for Technical Toxaphene CASRN 8001-35-2, Weathered Toxaphene, and

Toxaphene Congeners, dated July 31, 2018 (“NCEA Study”). As EPA explained in its August 1,

2019 response-to-comment document relating to the proposed CD, and as the United States

noted again in its Response to the City of Brunswick and Glynn County’s Motion for Leave,

GEC publicly retracted and corrected Dr. deFur’s misstatement in June 2019 and recognized that

the NCEA Study had actually concluded that the “lack of studies on weathered toxaphene




15
  City of Fort Lauderdale, 81 F. Supp. 2d at 1350–51 (citing United States v. Akzo Coatings of America, Inc., 949
F.2d 1409, 1425 (6th Cir. 1991)); Coeur d’Alenes Co., 767 F.3d at 876, 879.
16
     Amici Brief, Doc. 34 at 2.


                                                         5
         Case 2:18-cv-00062-RSB-BWC Document 35 Filed 10/21/19 Page 6 of 10



prevented EPA from estimating with any confidence its toxicity relative to technical

toxaphene.”17

           2.        The suggestion that only “the complete removal of contamination in OU1” is the

necessary remedy. Amici make several statements that the remedy is not adequate based upon

the assumption that the only acceptable remedy is to remove all contamination.18 This is wrong.

Remedial decisions are based upon a Remedial Investigation and Feasibility Study (“RI/FS”),

which has at its core a risk assessment. Proposed remedies must reduce risk to levels established

by EPA in accordance with the NCP. Further, Congress explicitly directed EPA to consider a

variety of factors during remedy selection. 42 U.S.C. § 9621(b)(1). The selected remedy meets

these criteria, and its approach is similar to that of many remedies used in Georgia and

throughout the United States.

           3.        The suggestion that public input can act as a veto of an otherwise proper

remedial decision. Amici argue that because certain members of the public prefer removal of

contamination over the selected remedy, it should be rejected by this Court. While Congress

gave the public the opportunity for input (which the Amici admit they took), it did not give the

decision-making authority to the public. It is noteworthy that the comments did not point out

any lapse in process or deviation from standards set by EPA in making its decision. The

comments were instead mostly carbon copy objections to the proposed remedy, demanding that

all contamination be removed. Likewise, the Amici’s remarks in their Brief about flooding and

storms are simply an indication that they disagree with how EPA exercised its authority, and do

not support the argument that EPA acted outside of its authority.


17
  Doc. 32; GEC, “EPA Releases Peer-Reviewed Toxaphene Toxicity Assessment” (June 2019), at
https://docs.wixstatic.com/ugd/af34e1_1ad39e853f2c4fc2be78386ca47abe5f.pdf (last accessed on Oct. 21, 2019).
18
     See, e.g., Amici Brief, Doc. 34 at 9-10.

                                                      6
         Case 2:18-cv-00062-RSB-BWC Document 35 Filed 10/21/19 Page 7 of 10



           4.       The suggestions that “fish species in the area have become so contaminated with

toxaphene that they are dangerous to eat” and that “surveys continue to show unacceptable

levels of toxaphene in fish.”19 Toxaphene concentrations in fish tissue continue to show a

downward trend both over time and in distance from the outfall ditch. In October 2018, the

Georgia Department of Natural Resources released updated fish tissue guidelines that

incorporated the most recent fish tissue results from Terry Creek collected in October 2017.20

These guidelines reflect that while three species have weekly or monthly guidelines for

consumption, there are no longer any species listed as “Do Not Eat.” Once the interim remedy

for the outfall ditch is implemented, fish tissue concentrations are expected to decline further.21

           5.       The suggestion that redevelopment will be hindered.22 Implementation of EPA’s

selected interim remedy full preserves the ability to redevelop Hercules’ property for other uses

in the future. Redeveloping and repurposing “Brownfields” properties is done throughout the

country, including at former industrial properties where capping remedies are used to eliminate

potential exposure pathways. Further, expediting the reduction of potential risks to human health

and the environment through implementation of EPA’s selected interim remedy will promote,

not hinder, the cleanup and revitalization of the Site. On the other hand, if the proposed CD is

not approved and EPA’s selected interim remedy is therefore not implemented, the status quo

will be maintained for years to come – a result that would be contrary to the very interests that

the Amici seek to promote and protect. Finally, OU1 is not on public property; it is on land


19
     Amici Brief, Doc. 34 at 4, 5.
20
  See George Department of Natural Resources, “Guidelines for Eating Fish from George Waters” (2018), at
https://epd.georgia.gov/document/publication/fcg2018102618printeab-reviewpdf/download.
21
     IROD, Doc. 3-3 at 11.
22
     Amici Brief, Doc. 34 at 8-9.


                                                      7
         Case 2:18-cv-00062-RSB-BWC Document 35 Filed 10/21/19 Page 8 of 10



owned by Hercules. As owner of the property that has been designated as OU1, Hercules has the

greatest interest in maintaining its value. Hercules is open to reasonable approaches to

redevelopment, consistent with the historical use of the property and the nature of the past and

current uses in neighboring properties. As noted previously, however, such efforts will be

unavailing until Hercules has been permitted to implement the interim remedy.

           6.       The suggestion that Hercules has a long history of delaying cleanup at the Site.23

Hercules has been actively working under EPA direction and oversight at the Site since 1998,

when the company entered into an Administrative Order on Consent (“AOC”) with EPA to

remove contaminated sediment from OU1 and the adjacent creek system.24 During 1999 and

2000, Hercules removed approximately 35,000 cubic yards of contaminated sediment from the

Outfall Ditch and portions of Terry and Dupree Creeks, achieving an estimated 82.5% reduction

in toxaphene mass from the environment.25 While this removal work was ongoing, Hercules also

entered into a separate AOC with EPA to perform a RI/FS for the Site.26 Hercules prepared and

submitted an RI/FS Work Plan to EPA in 2001, but shortly thereafter, EPA temporarily

suspended work due to questions concerning the analytical method for toxaphene and weathered

toxaphene in the environment.27

           In an effort to move the project forward, Hercules and EPA subsequently agreed to

develop and pursue a staged approach for addressing contamination at the Site, prioritizing the



23
     Amici Brief, Doc. 34 at 13.
24
     IROD, Doc. 3-3 at 16.
25
     IROD, Doc. 3-3 at 38.
26
     IROD, Doc. 3-3 at 16.
27
     IROD, Doc. 3-3 at 325.


                                                     8
         Case 2:18-cv-00062-RSB-BWC Document 35 Filed 10/21/19 Page 9 of 10



outfall ditch (OU1) for investigation and remediation. The outfall ditch was selected first due to

its manageable size, the relatively higher concentrations of toxaphene in the outfall ditch as

compared to other areas of the Site, and the potential to develop a remedy that would not be

dependent upon resolution of the complex scientific questions concerning toxaphene and how it

behaves in the environment. Hercules completed and submitted to EPA a Focused RI/FS for the

outfall ditch in 2014.28 After providing an extensive 75-day public comment period, and taking

time to draft responses to each of the comments received, in June 2017, EPA issued the IROD

and selected the interim remedy that is now embodied in the Consent Decree before the Court.

           C.      Conclusion

           Hercules shares the Amici’s desire to implement a remedy for the outfall ditch that is

fully protective of human health and the environment, and respectfully requests that the Court

enter the proposed CD so that Hercules can move forward with the remedy that EPA has selected

to accomplish this end. The proposed CD is fair, reasonable, adequate, and consistent with

CERCLA’s objectives, and is the first step in ensuring the prompt and effective cleanup of the

Site.

                                                        Respectfully Submitted,


Dated: October 21, 2019                                 /s/ Mark D. Johnson
                                                        Mark D. Johnson
                                                        GILBERT, HARRELL, SUMERFORD &
                                                        MARTIN, PC
                                                        P.O. Box 190
                                                        Brunswick, GA 31521-0190
                                                        Phone: 912-265-6700
                                                        Fax: 912-264-3917
                                                        Email: mjohnson@gilbertharrelllaw.com
                                                        Attorney for Defendant, Hercules LLC



28
     IROD, Doc. 3-3 at 20.

                                                    9
    Case 2:18-cv-00062-RSB-BWC Document 35 Filed 10/21/19 Page 10 of 10




                         CERTIFICATE OF SERVICE


      I hereby certify that a copy of the above and foregoing HERCULES LLC’S

REPLY BRIEF    IN   SUPPORT   OF THE   UNITED STATES’ UNOPPOSED MOTION    TO

ENTER CONSENT DECREE has been served up all counsel of record through the

Court’s Electronic Case Filing System, this 21st day October, 2019.


                                       /s/ Mark D. Johnson
                                       Mark D. Johnson




                                        10
